Citation Nr: 0532821	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  99-20 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to herbicides.

2.  Entitlement to service connection for disability based on 
drug and alcohol abuse.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board and was remanded in March 2001, sent for additional 
development of the evidence in August 2002, and remanded 
again in July 2003.

The issues of entitlement to service connection for PTSD, for 
drug and alcohol abuse, and for low back disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Peripheral neuropathy was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
peripheral neuropathy of the extremities otherwise related to 
the veteran's active duty service, including exposure to 
herbicides.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2002 and January 2004 letters, VA informed 
the appellant of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the letters, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The May 2002 letter also advised the 
appellant to tell the VA about any additional information or 
evidence that he wanted the VA to try to get for him.  The 
Board finds that these documents fulfilled VA's duty to 
notify, including the duty to notify the veteran to submit 
any pertinent evidence in his possession, and that any defect 
in the timing of such notice constitutes harmless error.

With regard to the peripheral neuropathy issue, the Board 
also finds that all necessary assistance has been provided to 
the appellant.  The RO has made numerous attempts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the appellant.  The record includes service 
medical records, private medical records, and VA medical 
records.  The appellant has not indicated that any additional 
pertinent evidence exists, and there is no indication that 
any such evidence exists.  As such, there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  As the veteran has been 
afforded a VA examination the Board finds that the record as 
it stands contains adequate medical evidence to adjudicate 
the claim.  Thus, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as organic diseases of the nervous system, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Peripheral Neuropathy

The veteran contends that he suffers from peripheral 
neuropathy as a result of Agent Orange exposure during his 
Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e), as to veteran's who served in Vietnam 
during a certain time period, certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  

For purposes of this decision, the Board notes that the list 
of diseases associated with exposure to certain herbicide 
agents includes acute and subacute peripheral neuropathy.  
The diseases listed shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6); see also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  The Board notes at this point that the regulations 
state "for purposes of this section only, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset."  38 C.F.R. § 3.309(e), Note 2.  

At this point, the Board also acknowledges that in Combee v. 
Brown, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  

On entrance examination in January 1970, the veteran's upper 
and lower extremities and neurological system were clinically 
evaluated as normal.  Subsequent service medical records do 
not document any pertinent complaints or findings, and the 
veteran's upper and lower extremities and neurological system 
were again clinically evaluated as normal at the time of 
discharge examination in October 1971.  Moreover, an October 
1971 Medical Board Report shows that upon admission to the 
Neuropsychiatric Service of the Naval Hospital in San Diego, 
California, the veteran's physical, neurological, and 
laboratory examinations were all within normal limits.

The veteran's post-service medical records show that the 
veteran underwent a VA examination in September 1998.  This 
examination report shows that the veteran was diagnosed with 
peripheral neuropathy.  

The medical evidence of record does not demonstrate that the 
veteran suffers from acute or subacute peripheral neuropathy, 
as his earliest manifestations of peripheral neuropathy were 
more than 25 years after discharge from active duty service.  
There is also no competent evidence of record to show that 
peripheral neuropathy became manifest within the one year 
presumptive period following discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Additionally, with no evidence of peripheral neuropathy in 
service or for more than 25 years after discharge from 
service and no medical evidence of record suggesting a link 
between the veteran's current disease and his active duty 
service, to include exposure to herbicides, there is no basis 
for awarding service connection for peripheral neuropathy.

The Board sympathizes with the veteran, recognizes his 
service in Vietnam, concedes his exposure to herbicides as a 
part of such service, and understands fully his contentions.  
Nevertheless, after review of the medical evidence currently 
of record, the Board is led to the conclusion that there is 
not such a state of equipoise of the positive evidence with 
the negative evidence to permit a favorable determination in 
this case.  38 U.S.C.A. § 5107(b).  The weight of the 
evidence is against the veteran's claim.  


ORDER

Entitlement to service connection for peripheral neuropathy, 
to include as due to exposure to herbicides, is not 
warranted.  To this extent, the appeal is denied.




REMAND

At his September 1998 VA examination, the veteran reported 
receiving Social Security Administration (SSA) disability 
benefits because of a back disability.  Such records could be 
relevant to adjudication of the current claim and appropriate 
action is necessary to obtain any such records before the 
Board may properly proceed with appellate review.  Moreover, 
the Board notes that the veteran's service medical records 
document several instances of complaints of back pain and 
that current treatment records and VA examination reports 
show back problems.  Unfortunately, the September 1998 VA 
examination report does not contain an opinion as to whether 
or not the veteran's current back problems are etiologically 
related to his active duty service.  The Board therefore 
believes that a VA examination with etiology opinion is 
warranted with regard to the veteran's claim of entitlement 
to service connection for a low back disability.

With regard to the PTSD issue, in September 1998 and April 
1999 the veteran provided information regarding his alleged 
in-service stressors.  The veteran described events such as 
seeing body bags, being in a firefight and seeing four people 
killed in action, getting a direct hit from a plane on his 
boat and being in a fire, shooting a shoeshine boy, etc.  The 
veteran did provide approximate dates (month and year) for 
these events.  An attempt to corroborate these events was 
made by requesting information from the U.S. Army's Crime 
Records Center in January 2003.  The U.S. Army Crime Records 
Center responded in January 2003 by stating that it had no 
records relating to the veteran.  The letter also noted that 
the Center only keeps records regarding Criminal 
Investigative and Military Police Reports.  However, given 
the variety of stressors claimed by the veteran, the Board 
believes that the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) should be contacted and asked to 
corroborate the veteran's alleged in-service stressors.  

The Board notes that compensation for primary alcohol and 
drug abuse disabilities and for secondary disabilities (such 
as cirrhosis of the liver) that result from primary alcohol 
and drug abuse is precluded by 38 U.S.C.A. § 1110.  See Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Board 
acknowledges that in Allen v. Principi, the U.S. Court of 
Appeals for the Federal Circuit held that 38 U.S.C.A. § 1110 
does not preclude a veteran from receiving compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a veteran's service-connected disability.  
Thus, compensation is warranted "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Id. At 1381.  
The Board believes that appellate review of the drug and 
alcohol abuse issue may not be undertaken at this time since 
any favorable determination on the PTSD issue would require 
consideration of the drug and alcohol abuse issue under the 
judicial analysis in the Allen case.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The SSA should be requested to 
furnish copies of any and all 
administrative and medical records 
related to any application for disability 
benefits filed by the veteran.
      
2.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors.  Provide USASCRUR 
with a copy of the alleged stressors 
identified by the veteran in his 
September 1998 and April 1999 statements.  
Also, please provide USASCRUR with copies 
of the veteran's service personnel 
records which have been obtained to show 
service dates, duties and units of 
assignment.  Please associate any 
response from USASCRUR with the claims 
folder. 

3.  After allowing for appropriate 
response time from the SSA, the RO should 
schedule the veteran for an examination 
for the purpose of ascertaining the 
nature and etiology of any current low 
back disability.  The claims file must be 
made available to the examiner and 
reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated special testing, 
and any current low back disability 
should be noted.  After reviewing the 
record and examining the veteran, the 
examiner should provide an opinion as to 
whether any chronic low back disability 
found on examination at least as likely 
as not (a 50% or higher degree of 
probability) had its onset in service or 
is otherwise etiologically related to the 
veteran's active duty service.  A 
detailed rationale should be provided for 
all opinions.

4.  If, and only if, a claimed stressor 
is corroborated, the veteran should be 
afforded a VA PTSD examination.  The 
claims file must be made available to the 
examiner for review and the examiner 
should be expressly informed of any 
verified stressor(s).  After reviewing 
the claims file and examining the 
veteran, the examiner should then clearly 
indicate whether or not the veteran 
suffers from PTSD and, if so, whether it 
is related to any verified stressor.  The 
examiner must clearly identify the 
verified stressor upon which any 
diagnosis of PTSD is made.  The examiner 
should also offer an opinion as to 
whether alcohol and drug abuse is 
secondary to, or a symptom of any PTSD. 

5.  After completion of the above and any 
additional development deemed necessary, 
the record should be reviewed and it 
should be determined if the benefits 
sought can be granted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


